WALLACE, Justice.
This suit was brought by Garcia for statutory penalties and attorney’s fees pursuant to the Texas Consumer Credit Code, TEX.REV.CIV.STAT.ANN. art. 5069-7.01, et seq., (Vernon Supp.1984). The trial court rendered a take, nothing judgment. The court of appeals affirmed in an unpublished opinion. This is a companion case to Gonzalez v. Gainan’s Chevrolet City, Inc. and General Motors Acceptance Corp., 690 S.W.2d 885 (Tex.1985), decided this same day. The issues are identical in both cases.
We reverse the judgment of the court of appeals and remand this cause to the trial court for a determination of damages and attorney’s fees.
McGEE, J., dissents, in which GONZALEZ, J., joins.